Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 1 of 37 Pageid#: 898




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                               BIG STONE GAP DIVISION

 SOUTHERN APPALACHIAN MOUNTAIN
 STEWARDS, APPALACHIAN VOICES,
 and SIERRA CLUB,

                       Plaintiffs,

 v.                                                   CIVIL ACTION NO. 2:17-cv-00028

 RED RIVER COAL COMPANY, INC.,

                       Defendant.

 RED RIVER COAL COMPANY, INC.,

                       Plaintiff,

 v.                                                   CIVIL ACTION NO. 2:17-cv-00021

 SOUTHERN APPALACHIAN MOUNTAIN
 STEWARDS, APPALACHIAN VOICES, and
 THE SIERRA CLUB

                       Defendants.

             PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S
                      MOTION FOR SUMMARY JUDGMENT

                                        INTRODUCTION

        Red River Coal Company, Inc.’s North Fox Gap Surface Mine discharges pollutants from

 hollow fill underdrains into tributaries of the South Fork of the Pound River. Virginia has

 classified that river under the Clean Water Act (“CWA”) as biologically impaired by those

 pollutants. Those discharges are not authorized by a permit or otherwise regulated under the

 CWA, the Surface Mining Control and Reclamation Act (“SMCRA”), or the Resource

 Conservation and Recovery Act (“RCRA”). Southern Appalachian Mountain Stewards,

 Appalachian Voices and Sierra Club (collectively “SAMS”) brought the present action to enforce

                                                     1
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 2 of 37 Pageid#: 899




 the CWA’s prohibition on unpermitted discharges of pollutants, SMCRA’s prohibition on

 discharges that violate water quality standards, and/or RCRA’s prohibition on releases of solid

 waste that endanger the environment. Red River, via its Motion for Summary Judgment, seeks

 complete relief from liability under all three of these statutes for its ongoing discharges. To

 support its Motion, Red River has taken positions in its memorandum of law that contradict

 previous legal interpretations adopted by it and by the Virginia regulators, and that are

 inconsistent with a conditional concession that it offers solely for the purpose of its Motion.

        SAMS contends that Red River’s discharges from its hollow fill underdrains 1 through 6

 are required to be permitted under the CWA, but are not covered by its current National Pollutant

 Discharge Elimination System (“NPDES”) permit, because Virginia deleted from that permit the

 outfall points where the underdrains discharge. The U.S. Environmental Protection Agency

 (“EPA”) expressly adopted this same position in a “Show Cause” notice of violation it sent to

 Red River in 2016. SAMS further contends—consistent with the position of the U.S. Office of

 Surface Mining, Reclamation and Enforcement (“OSM”)—that regardless of whether the

 underdrains are covered by the NPDES permit, SMCRA requires compliance with water quality

 standards. Finally, SAMS alleges that, because the hollow fills are composed of waste materials,

 pollution emanating from them does not comply with RCRA. Red River moved for summary

 judgment on each of SAMS’s claims.

                                    STATEMENT OF FACTS

        1.      On August 2, 2017, SAMS filed this action, alleging that Red River Coal

 Company, Inc. (“Red River”) is illegally discharging pollutants, including ions contributing to

 total dissolved solids and conductivity, in violation of the CWA and SMCRA. See generally,

 Doc. 1, SAMS’ Complaint.



                                                       2
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 3 of 37 Pageid#: 900




        2.      On February 1, 2018, SAMS amended its complaint to add claims under the

 RCRA based on the previously alleged facts. See Doc. 34.

        3.      The discharges at issue in this action are from six hollow fill underdrains on Red

 River’s North Fox Gap Surface Mine. Doc. 34 at 11–13.

        4.      Each of these hollow fills discharges pollutants into tributaries of the South Fork

 of the Pound River, or Rat Creek (itself a tributary of the South Fork of the Pound River). See

 Ex. 1, OSM “Hydrologic Investigation for Red River Coal, Inc. Virginia Permit Nos. 1100044,

 1101401, and 1101769,” Nov. 7, 2016, at Figure 3. 1

        5.      The South Fork of the Pound River has been identified by the state of Virginia

 and the EPA as failing to meet water quality standards related to the health of biological

 communities in that river. Ex. 2, EPA Letter from John Capacasa, April 28, 2011 (approving

 Virginia’s TMDL for the South Fork of the Pound River).

        6.      Virginia has determined that this failure to meet water quality standards is due to

 excess pollution in the form of Total Suspended Solids (“TSS”) and Total Dissolved Solids

 (“TDS”). Id.

        7.      TDS is a direct measure of the concentration of dissolved materials in water. It is

 often considered in conjunction with the parameter of conductivity to assess the ionic

 concentrations of water. Ohio Valley Environmental Coalition v. Elk Run Coal Co., 24 F. Supp.

 3d 532, 568 (S.D.W.Va. 2014) (explaining “conductivity measures the electrical current created

 by dissolved ions, [] total dissolved solids measures the mass of those same ions”); id. at 578

 (“The water chemistry of these streams has been dramatically altered, containing levels of ionic




        1
          SAMS’ exhibit 20 is a Declaration of Peter Morgan authenticating exhibits 1, 4-6, 8-9,
 11, 16, and 18.
                                                      3
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 4 of 37 Pageid#: 901




 salts—measured as conductivity—, which are scientifically proven to be seriously detrimental to

 aquatic life.”).

       PERMITTING OF REMINING OF THE NORTH FOX GAP SURFACE MINE

         8.         In 1992, the Virginia Department of Mines, Minerals, and Energy (“DMME”),

 through its Division of Mined Land Reclamation (“DMLR”), issued a combined SMCRA/CWA

 permit 1101401/0081401 to Red River to conduct Coal Surface Mining Operations (“CSMO”) at

 its North Fox Gap Surface Mine and to discharge pollutants from its mining operations under the

 National Pollutant Discharge Elimination System (“NPDES”). Doc.43-3, 1992 permit. Although

 DMLR authorized the activities under a joint SMCRA/CWA permit, it engaged in separate

 analyses of the proposed operation’s compliance with the SMCRA and CWA NPDES regulatory

 schemes, and addressed the respective regulatory requirements in separate components of the

 permit. Ex. 3 at 13-14, Deposition of Rodney Baker, August 30, 2018.

         9.         The SMCRA portion of the combined permit authorized “remining” of a

 previously disturbed area, in which coal had been extracted prior to the enactment of SMCRA.

 As such, DMLR granted the permit with the understanding that the “proposed mining operation

 should result in an appreciable improvement in surface water quality.” Ex. 4 at 104, Red River

 1991 Application for Permit 1101401.

         10.        In regards to TDS, Red River’s application claimed that “after disturbed areas

 have been revegetated, total dissolved solids concentrations should decrease to pre-mining levels

 in the non-remining area. In the remine area, post-mining levels will be even less than existing

 levels due to reclamation of the exposed slopes.” Id. at 104A.

         11.        Contrary to the assumptions under which the permit was issued, measures of

 TDS—and the associated measure of ionic concentration, conductivity—have remained elevated



                                                        4
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 5 of 37 Pageid#: 902




 in streams receiving discharges from the site. Since re-mining has taken place TDS levels have

 not gone down, but have in fact gone up, even though both Red River and DMLR consider

 reclamation to be complete in the areas drained by hollow fills 1 through 6. In the application

 section for its most recent permit renewal, titled “Probable Hydrologic Consequences

 Determination,” Red River admitted that “[u]nderdrains UD-1, 2, 3,4, and 6 continue to show

 elevated levels for parameters TDS, conductivity and sulfates” (Ex. 5 at REDRIVER_00024852,

 Probable Hydrologic Consequences Determination from 2016 Application for Permit 1101401)

 and that “[c]onductivity, total dissolved solids, and sulfate values have fluctuated, but on average

 appears to have increased somewhat from baseline results” (id. at REDRIVER_00024857).

        12.     In the spring of 2014, despite the continued water quality problems, and continued

 contribution of TDS to a stream failing to meet water quality standards, DMLR modified Red

 River’s NPDES permit and authorized the removal of sediment control ponds that served as

 CWA compliance points below each of hollow fills 1 through 6. Doc. 43-12, DMLR inspection

 report. The DMLR inspector noted that the area controlled by the structures had been

 revegetated for a period of two years. Id.

        13.     As part of that permit modification, DMLR moved Red River’s CWA compliance

 points to areas upslope of and away from the hollow fill underdrains. In a “Monitoring Point

 Detail Supplement” dated February 26, 2015, DMLR authorized the deletion of Outfall 003

 (below Underdrains 4 and 5) from Red River’s NPDES permit. Doc. 43-13. In the same

 “Monitoring Point Detail Supplement,” DMLR authorized the relocation of the NPDES

 monitoring locations for Outfall 001 (below Underdrain 1), Outfall 002 (below Underdrains 2

 and 3) and Outfall 006 (below Underdrain 6) from their prior locations below the fills to new

 locations upslope of the fills on the mine bench. Id. at 3. These new outfall locations rarely



                                                      5
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 6 of 37 Pageid#: 903




 discharge. Doc. 43-7 at 48, 2016 NPDES permit. SAMS’ Complaint does not allege any

 violations relating to these on bench outfalls.

        14.     Water quality in streams below the North Fox Gap Surface Mine has continued to

 deteriorate after Red River removed the ponds below the six hollow fills. Levels of TDS and

 conductivity continue to increase. From 2010 until 2016, Red River’s contractor took

 conductivity samples in conjunction with aquatic life benthic monitoring in the South Fork of the

 Pound (below the mine) and in Rat creek (below the mine and approximately at baseline point at

 point B-9). See Ex. 6, Compiled benthic reports from Biological Monitoring, Inc. The following

 chart provides instream levels of conductivity taken by Red River’s contractor in conjunction

 with aquatic life benthic monitoring in the South Fork of the Pound River and Rat Creek from

 2015 and 2016 (after Red River removed the ponds below its hollow fills).

 Location                          Conductivity (Fall 2015)         Conductivity (Fall 2016)
 South Fork Pound River            2100                             2230
 Rat Creek                         1626                             1960


        15.     In the Spring and Fall of 2018, SAMS representatives visited the site and recorded

 the TDS and conductivity levels at the points where the hollow fills discharge and downstream in

 the streams receiving direct discharges from the fill underdrains. TDS exceeded 1,100 mg/L at

 every location and conductivity ranged from approximately 2,070 µS/cm to 3,670 µS/cm. These

 values are well above the pre-mining baseline levels in all of the unnamed tributaries below the

 hollow fills. Compare Ex. 4 at 88-99, 1991 Permit Application; 2 with Ex. 7, Kendra Hatcher,

 “Monitoring Results: North Fox Gap Surface Mine, Wise County, Virginia,” Sept. 5, 2018.


        2
           Fig. 3 of Ex. 1, 2016 OSM Hydrological Investigation, shows the locations of each of
 the baseline monitoring locations. B-3 is below present-day fills 4 and 5. B-4 is below present-
 day fill 3. B-5 is below present-day fill 2. And, B-7 is below present-day fill 6. Ex. 1 at
 SAMS00668.
                                                     6
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 7 of 37 Pageid#: 904




        16.     Underdrains from hollow fills 1 through 6 are the major source of poor water

 quality in streams below the mine. The table below compares the pre-mining baseline levels of

 ionic pollution from each underdrain location to a summary of the post-mining discharges from

 those underdrains, compiled from Red River’s Monitoring data.

              Location        1992 TDS Level (mg/L)        2012-17 TDS range (mg/L)
              Fill 1/ UD-1    1018                         1018-3356
              Fill 2/ UD-2    1339                         1990-4148
              Fill 3/ UD-3    1546                         1568-3372
              Fill 4/ UD-4    798                          952-2330
              Fill 5/ UD-5    776                          1986-3256
              Fill 6/ UD-6    420                          1698-2488


 See Ex. 8, 2005 Mid-term Review of Permit 1101401, Determination of Probable Hydrologic

 Consequences (1992 levels); Ex. 9, Compiled Red River Coal Company Monitoring reports

 (2012-17 levels). Data from SAMS’ sampling show that TDS from underdrains in the remining

 area has not improved from baseline levels, and TDS from the hollow fill underdrain outside the

 remining area (Fill 6/UD-6) is still being discharged at two to three times greater than the

 baseline levels. Ex 7, Hatcher Report.

                                EPA Specific Objection to Permit

        17.     In October 2015, DMLR issued a draft NPDES renewal permit for the North Fox

 Gap Surface Mine that did not identify any outfall locations associated with underdrain flow

 from hollow fills 1 through 6. Ex. 10 at 1, EPA Letter to DMLR, January 28, 2016.

        18.     On January 28, 2016, EPA objected to the issuance of this draft NPDES permit

 because of its failure to address discharges from the hollow fill underdrains or to address TDS

 contributions from those locations. Id. EPA explained, “[i]t is our understanding that this facility

 continues discharging TDS from the original outfall locations. As set forth above, that ongoing



                                                      7
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 8 of 37 Pageid#: 905




 discharge from the original outfall locations needs a permit, regardless of whether the discharges

 are deemed to be associated with active mining activity.” Id. at 2

        19.       In its objection letter, EPA recognized that the lack of permit control for the

 hollow fill discharges would have negative impacts on the South Fork Pound River, explaining

 that “EPA’s objection is based on the fact that the permit does not contain sufficient conditions

 to ensure compliance with water quality standards. . . .” Id. at 1 (citing 40 C.F.R. §

 122.44(d)(1)(vii)(B)).

        20.       On March 15, 2016, Red River’s counsel wrote to DMLR concerning the EPA

 objection to the permit. The letter stated that EPA’s objection represented a “fundamental

 misunderstanding of the facts” because, “[w]here a sediment control pond has been removed,

 reclaimed and re-vegetated as part of post-mining reclamation and bond release, the physical

 ‘point source’ conveyance is removed and drops out of the NPDES permitting program.” Ex. 11,

 Letter from Red River to DMLR, March 15, 2016.

        21.       On April 8, 2016, DMLR responded to EPA regarding the federal agency’s

 objection. DMLR stated its disagreement with EPA’s objection noting that “[n]o constructed

 discharges or siltation structures exist at the original discharge locations,” because “[t]he areas

 have been reclaimed and streams restored per the joint permit requirement.” Ex. 12 at 2, DMLR

 Letter to EPA, April 8, 2016.

        22.       DMLR issued Red River’s final NPDES permit for the North Fox Gap Surface

 Mine, despite the EPA objection, on August 5, 2016. See Ex. 13, Letter from EPA to DMLR,

 Nov. 17, 2016.

        23.       On September 20, 2016, EPA issued a “show cause” letter to Red River indicating

 that it believed discharges from underdrains 1 through 6 (among others) on the North Fox Gap



                                                        8
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 9 of 37 Pageid#: 906




 Surface Mine were discharges from a point source without a permit, in violation of 33 U.S.C. §

 1311. Ex. 14, EPA Letter to Red River, September 20, 2016.

         24.       On November 17, 2016, EPA formally replied to DMLR’s April 8, 2016 response

 to EPA’s permit objections. The letter reiterated EPA’s position that the discharges from

 underdrains on the North Fox Gap Surface Mine were not covered by the NPDES permit. Ex. 13,

 EPA Letter to DMLR (“VA DMME indicated in its response that no ‘constructed’ discharges or

 siltation structures exist at the original discharge locations. . . . To the extent there are post-bond

 release discharges, then those must be regulated through an NPDES permit under sections 301(a)

 and 402 of the CWA.”).

                                   OSM Action on 10-Day Notice

         25.       The federal OSM became involved in the issues of pond removal and underdrain

 discharges as the result of a citizen complaint. Ex. 15, OSM Letter to DMLR, Dec. 15, 2015.

         26.       In a review of the citizen complaint, OSM’s Regional Director reminded DMLR

 that “[r]emoval of ponds does not negate the obligations for compliance with water quality

 standards.” Id. at 6. Interpreting the preamble to the federal mining regulations promulgated

 under SMCRA, the OSM Regional Director stated, “The preamble is clear on the operator’s

 obligation to assure water quality standards are met. If water that is not in compliance with

 permit conditions or the approved program is leaving the site, the DMLR is obligated to require

 treatment.” Id.

                                             ARGUMENT

         Red River has failed to establish that it is entitled to summary judgment on any of the

 claims alleged in SAMS’ Amended Complaint.




                                                        9
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 10 of 37 Pageid#: 907




         Red River’s motion for summary judgment on SAMS’s CWA claim for unpermitted

  discharges fails for two reasons. First, Red River’s discharges from its six underdrains are not

  authorized by its permit. Red River concedes that those underdrain locations are point sources.

  Doc. 43 at 22. Those locations are not listed as outfalls in its permit. In the CWA, Congress

  prohibited dischargers from discharging pollutants from point sources unless those point sources

  are listed in their permits. Second, Red River’s discharges are not protected by the CWA’s §

  402(k) permit shield. EPA has interpreted that shield to apply only to “operations that have been

  clearly identified in the permit application process where discharged from specified outfalls.”

  Since the permit does not specify or otherwise authorize discharges from the underdrain outfalls,

  there is no permit shield for those discharges.

         In any event, even if the CWA permit shield did apply, Red River is not entitled to

  summary judgment on SAMS’s SMCRA claim. Red River’s SMCRA permit provides an

  alternative basis for liability, because it also requires compliance with water quality standards.

  SMCRA’s savings clause does not change that result, because that clause only displaces SMCRA

  standards that are inconsistent with the CWA. 30 U.S.C. § 1292(a). SMCRA and the CWA are

  consistent. Both require compliance with water quality standards. A savings clause cannot be

  used to destroy a central objective of both statutes.

         Finally, Red River is not entitled to summary judgment on SAMS’s alternative RCRA

  claim. SAMS will pursue that alternative claim only if the Court decides that Red River’s

  underdrains are not point sources. In that event, the discharges are not subject to the CWA and

  become subject to RCRA. See 42 U.S.C. § 6903(27). Red River cannot obtain summary

  judgment on that claim by conceding, “for purposes of this motion only,” that its underdrain

  discharges are from point sources. Such a conditional “concession” of fact is insufficient to



                                                          10
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 11 of 37 Pageid#: 908




  support summary judgment. Lloyd v. Franklin Life Ins. Co., 245 F.2d 896, 897 (9th Cir. 1957).

  Moreover, Red River’s proffered concession is directly counter to the position that Red River

  and DMLR have taken in the past and are likely to apply in the future.

    I.   Red River is Liable Under the CWA for its Discharges from the Hollow Fill
         Underdrains.

         A. The CWA Only Authorizes the Discharge of Pollutants on a Point Source Basis,
            Not on a Facility Basis.

         The CWA prohibits “the discharge of any pollutant by any person” unless done in

  compliance with some provision of the Act. § 1311(a). The CWA and Virginia’s related state

  regulation both define the phrase “discharge of a pollutant” to mean “any addition of any

  pollutant to navigable waters from any point source.” Id., § 1362(12) (emphasis added); see also,

  9 VAC 25-31-10. The CWA defines “point source” as “any discernible, confined, and discrete

  conveyance . . . from which pollutants are or may be discharged.” Id., § 1362(14); see also, 9

  VAC 25-31-10. Thus, the CWA “covers the discharge of pollutants on a point source basis.”

  Nat’l Wildlife Fed’n v. Consumers Power Co., 657 F. Supp. 989, 1009 (W.D. Mich. 1987), rev’d

  on other grounds, 862 F.2d 580 (6th Cir. 1988). It does not cover the discharge of pollutants on a

  facility basis. “That defendant has secured a permit for certain point source discharges at the

  facility thus does not preclude plaintiff from arguing that there are other point source discharges

  at the facility for which the Court should also require defendant to secure permits.” Id.

         The provision relevant to this case, § 1342, establishes the National Pollutant Discharge

  Elimination System, or “NPDES.” The NPDES requires dischargers to obtain permits that place

  limits on the type and quantity of pollutants that can be released from point sources into the

  Nation’s waters. EPA authorized Virginia to issue NPDES permits for the discharge of pollutants

  from point sources to waters of the United States on the condition that such discharges will

  comply with all applicable CWA requirements. 33 U.S.C. § 1342(a)(1)(A).

                                                      11
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 12 of 37 Pageid#: 909




          EPA regulations provide that to obtain an NPDES permit the discharger must submit an

  application to the appropriate permitting authority describing the location of each point source or

  outfall that will discharge pollutants. 40 C.F.R. § 122.21(g)(1) see also, U.S. v. Avatar Holdings,

  1995 WL 871260 at *9-*11 (M.D. Fl. August 16, 1996) (recognizing that the CWA permit

  process requires the identification and listing of discharge locations.). EPA regulations make this

  requirement directly applicable to the NPDES program in authorized States, such as Virginia. 40

  C.F.R. § 123.25(a)(4). As a result, the application instructions that control DMLR’s issuance of

  Virginia NPDES permits also require an applicant to describe the location of each outfall that

  will discharge pollutants. 9 VAC 25-31-100(H)(1). 3 This requirement carries out that statutory

  directive that permits are issued for specific point sources, not for facilities as a whole.

          Further, in order to authorize a point source discharge in a NPDES permit, the regulator

  must subject that point source to effluent limitations or, at a minimum, monitoring requirements.

  As the Fifth Circuit has explicitly recognized, “[e]ffluent limitations are to be applied to all point

  sources of discharge at a facility.” Sierra Club v. Shell Oil Co., 817 F.2d 1169, 1173 (5th Cir.

  1987); see also Waterkeeper All., Inc. v. U.S. E.P.A., 399 F.3d 486, 491 (2d Cir. 2005) (“the EPA

  primarily advances the Act’s objectives—including the ambitious goal that water pollution be

  not only reduced, but eliminated, see 33 U.S.C. § 1251(a)(1)—through the use

  of NPDES permits that, while authorizing some water pollution, place important restrictions on

  the quality and character of that licit pollution”). 4



          3
           DMLR’s authority to issue NPDES permits to coal mining operations in Virginia is
  conditioned on compliance with all aspects of the Virginia NPDES regulations. 9 VAC 25-31-
  940(B)(1).
          4
            The Ninth Circuit’s decision in Northwest Environmental Advocates v. City of Portland
  is not to the contrary. 56 F.3d 979 (9th Cir. 1995). There, the court upheld the district court’s
  decision in favor of the defendant on plaintiffs’ unpermitted discharge claim after determining
                                                           12
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 13 of 37 Pageid#: 910




         Courts have found dischargers liable for unauthorized point source discharges even from

  facilities where certain other point source discharges were authorized by an NPDES permit. In

  Legal Environmental Assistance Foundation, Inc. v. Hodel, the U.S. District Court for the

  Eastern District of Tennessee found the U.S. Department of Energy to be in violation of the

  CWA’s prohibition against unpermitted discharges where the Department had an NPDES permit

  that authorized discharges from four point sources but where that permit failed to expressly

  authorize discharges from an additional four point sources. 586 F. Supp. 1163, 1168–69 (E.D.

  Tenn. 1984). The court specifically rejected the Department’s defense that “because it has a

  NPDES permit for [the facility], any discharge of pollution from [the facility] is not in violation

  of the CWA.” Id. at 1168. In rejecting that argument, the court held that “the position that a

  NPDES permit for one point source of pollution, allows many other point sources of pollution

  unless someone appeals the issuance of the permit. . . . is inconsistent with the remedial purpose

  of the CWA and the requirement that any point source of pollutant discharge be authorized by

  permit.” Id. at 1168-69 (citing 40 C.F.R. § 122.1(b)(1)). Similarly, in National Wildlife

  Federation v. Consumers Power Co., the court held that permit coverage “for certain point

  source discharges at the facility” cannot justify or excuse the defendant’s “failure to have secured

  permits for other point source discharges.” 657 F. Supp. at 1009. 5 In U.S. v. Avatar, the

  discharger was liable for an unpermitted discharge, despite the fact that there was evidence that


  that, although the NPDES permit only “expressly cover[ed]” discharges from two outfalls,
  discharges from 54 additional point sources were also authorized because they were discussed in
  the permit section titled “permitted activities.” Id. at 983. In contrast, and as discussed further
  below, Red River’s NPDES permit contains no reference whatsoever to the underdrain point
  sources.
           5
             Although the Sixth Circuit ultimately reversed the district court’s determination of
  liability, it did not address the question of whether NPDES permit coverage for some point
  sources at a facility precludes liability for additional point sources. Nat’l Wildlife Fed’n v.
  Consumers Power Co., 862 F.2d 580 (6th Cir. 1988).


                                                      13
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 14 of 37 Pageid#: 911




  the regulator knew about the discharge location. 1995 WL 871260 at *9-*11 (M.D. Fl. August

  16, 1996). These decisions all support the principle that NPDES permits are issued on a point

  source, not a facility, basis.

          B. Red River’s NPDES Permit Does Not Authorize Discharges from its Underdrain
             Point Sources or Outfalls.

          Because the CWA operates on a point source basis, the operative section of a permit in

  defining authorized discharges is the section listing the point sources or outfalls that can

  discharge pollutants. In Red River’s NPDES permit, that section is the “NPDES outfall

  description,” which contains the “details describ[ing] the treatment facility or source associated

  with each approved outfall.” Doc. 43-7 at 3, 2016 NPDES permit. The table following that

  statement lists just four outfalls: 001, 002, 006, and 012. Id. at 4. The fact sheet supporting that

  permit lists the same four outfalls. Id. at 39.

          None of those outfalls are the underdrain outfalls that are the basis of SAMS’s claims of

  unpermitted discharges in this case. In its memorandum in support of its motion to dismiss, Red

  River admitted that in 2014 “[t]he outfalls associated with the Permit and relevant to this case

  were deleted.” Doc. 12 at 7. Red River also “concedes, for purposes of this motion only, that the

  discharges from the underdrains at the North Fox Gap Mine come from point sources as defined

  by the CWA.” Doc. 43 at 22. Consequently, discharges from those outfalls are point sources that

  are no longer authorized by Red River’s permit.

          Like SAMS, EPA has asserted that discharges from Red River’s underdrains are illegal.

  In September 2016, EPA notified Red River that it was “discharging pollutants from unpermitted

  point sources into waters of the United States.” Ex. 14 at 1, EPA Letter to Red River Coal

  Company, Sept. 20, 2016. Table 2 in that letter listed the locations of the unpermitted

  discharges, and included the same underdrains associated with the outfalls that were deleted by


                                                       14
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 15 of 37 Pageid#: 912




  DMLR in 2015 and that are the subject of SAMS’s claims in this case. Id. at 5. Thus, all of the

  evidence supports the conclusion that the underdrain discharges are from unpermitted outfalls.

          Red River raises several arguments to support its claim that its underdrain discharges are

  authorized. Each of those arguments fails.

                  1. The reference in the permit’s preface to “discharges from the facility”
                     does not mean that the permit authorizes discharges not actually listed in
                     the permit.

          Red River first argues that its permit authorizes discharges on a facility-wide basis, and

  therefore does not need to identify specific point source discharge locations. Doc. 43 at 16-17.

  Red River relies on a statement in the opening paragraph of the permit that it “is authorized to

  discharge from the facility listed below.” Doc. 43-7 at 1, 2016 NPDES permit. Red River’s

  reliance on the reference to “the facility” in that prefatory paragraph runs afoul of two principles

  of statutory construction. 6

          The reference to “the facility” in the permit’s opening paragraph cannot be read as

  controlling the later more specific provisions contained in the body of the permit because

  “[u]nder settled rules of construction, if the prefatory or recital language conflicts with the

  obligatory provisions of the contract, then the obligatory provisions must prevail.” United

  Virginia Bank/Nat’l v. Best, 223 Va. 112, 114, 286 S.E.2d 221, 223 (1982). The introductory

  paragraph in the permit is merely descriptive, whereas the body of the permit imposes the

  obligatory and operative effluent limitations and monitoring requirements. Specifically, Section

  A of the permit—“Permit Requirements”—lists “effluent limitation and monitoring

  requirements” for only the four authorized outfalls. Doc. 43-7 at 4.




          6
           The similar language from the original 1992 permit—“discharge from a facility”—is
  also found in that permit’s prefatory paragraph. Doc. 43-3 at 2.
                                                       15
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 16 of 37 Pageid#: 913




         Further, Red River’s reliance on the “facility” reference in the permit’s opening

  paragraph is contrary to the rule articulated by the U.S. Supreme Court that “contracts should not

  be interpreted to render them illegal and unenforceable where the wording lends itself to a

  logically acceptable construction that renders them legal and enforceable.” Walsh v.

  Schlecht, 429 U.S. 401, 408 (1977). As discussed above, the CWA operates on a point source

  basis. Accordingly, Red River’s interpretation of the permit in a way that “does not limit

  authorized discharges from the facility to specific locations or outfalls” (Doc. 43 at 17) should be

  rejected, because it would render the permit illegal and unenforceable.

         Other portions of the NPDES permit confirm that only discharges from the four listed

  outfalls are authorized. Where, as here, DMLR issues a permit for point source discharges into

  an impaired water that is subject to a Total Maximum Daily Load (TMDL), it must allocate the

  permissible contribution from that permit to that TMDL. See Envtl. Def. Fund, Inc. v. Costle, 657

  F.2d 275, 294 (D.C. Cir. 1981) (TMDLs are “allocated by insertion into NPDES permits, among

  the various point source dischargers upon the stream segment”). The South Fork Pound River is

  impaired for TDS and subject to a TMDL for that pollutant. As described in SAMS’s First

  Amended Complaint, underdrains 1 through 6 continue to discharge very high levels of TDS into

  the South Fork Pound River. See Amended Complaint at ¶¶ 62-65 and App. A. Red River does

  not dispute these monitoring results. See Doc. 43 at 9, ¶ 20. If the discharges from the hollow fill

  underdrains were authorized by the permit, then Red River would have had to report—and

  DMLR would have had to account for— TDS discharges greater than zero for purposes of

  TMDL monitoring. But the 2016 NPDES permit fact sheet lists no contribution of TDS from the

  entire permit. Doc. 43-7 at 46 (allocating 0.00 TDS for Red River’s permit number 1101401); id.

  at 48 (“As the discharges from this permit rarely discharge and the waste load contributed to the



                                                      16
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 17 of 37 Pageid#: 914




  South Fork Pound River Watershed through NPDES discharges from this permit is less than 1%

  of the total mining waste load, no offsets were necessary for this permit.”). This shows that

  discharges of TDS from the underdrains are not accounted for, and therefore not actually covered

  by, the NPDES permit.

         Finally, the term “discharge” is a term of art under both the CWA and Virginia’s related

  state regulations and is specifically defined in each act. The CWA and the state regulation

  specifically define both “discharge of a pollutant” and the unqualified use of the term

  “discharge” to mean “discharges from a point source.” 33 U.S.C. § 1362; 9 VAC-25-31-10. The

  authorization cannot be for the entire facility because the facility as a whole is not a “point

  source” as defined within those statutes. Under no conceivable characterization can Red River’s

  entire 694-acre facility be considered a “discernible, confined, and discrete conveyance.” See 33

  U.S.C. § 1362(14) (defining “point source” to be a discernible, confined, and discrete

  conveyance); 9 VAC-25-31-10 (same). The alternative interpretation of the permit—that only

  those point sources expressly referenced in the permit are authorized—maintains the validity of

  the enforceability of the permit and therefore must be adopted.

                 2. The permit prohibits discharges from point sources not listed in the
                    permit.

         Red River argues that the permit’s identification of specific outfall locations is not

  exclusive, because the permit does not contain a condition providing that only discharges from

  listed outfalls are authorized. Doc. 43 at 17-18. In fact, it does. Condition II.F provides that

  “[e]xcept in compliance with this permit,” “it shall be unlawful for any person to ... [d]ischarge

  into state waters sewage, industrial wastes, other wastes, or any noxious or deleterious

  substances.” Doc. 43-7 at 17. The Fourth Circuit recently interpreted this very same condition in

  Sierra Club v. Virginia Elec. & Power Co., 903 F.3d 403 (4th Cir. 2018), stating that:

                                                       17
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 18 of 37 Pageid#: 915




         In the context of the Clean Water Act, the phrase “discharge into state waters” has
         a particular meaning, and the VDEQ regulations recognize this, defining
         “discharge” to mean the addition of pollutants “from any point source.” 9 Va.
         Admin. Code § 25-31-10 (emphasis added). Condition II.F thus operates as the
         Commonwealth’s counterpart to the permit’s expressly authorized discharges,
         reiterating 33 U.S.C. § 1311(a)’s prohibition against discharges from a point
         source not otherwise authorized by permit.

  Id. at 413-14 (emphasis added). This permit condition is necessary to comply with EPA

  regulations. Those regulations provide that “the State program must prohibit all point source

  discharges of pollutants, . . . entering into any waters of the United States within the State’s

  jurisdiction except as authorized by a permit in effect under the State program or under section

  402 of CWA.” 40 C.F.R. § 123.1(g)(1). Thus, in the absence of an affirmative and express

  permit authorization for discharges from a specified point source, discharges from that point

  source are prohibited.

                 3. Monitoring at the underdrains is required only by SMCRA and not by
                    the NPDES permit.

         Third, Red River argues that its permit imposes monitoring requirements for the

  underdrains, and those requirements mean that DMLR specifically authorized discharges from

  those underdrains. Doc. 43 at 17-18. However, monitoring at the underdrains is not part of the

  NPDES permit. It is included only in the SMCRA portion of the combined NPDES/SMCRA

  permit. The current NPDES permit and its supporting fact sheet contain no listing or description

  of the underdrain monitoring points or any other groundwater monitoring. Doc. 43-7. Similarly,

  the original 1992 NPDES permit contains no listing or description of underdrain monitoring

  points. Doc. 43-3 at pp. 6-18. The groundwater monitoring reporting forms for the underdrains

  included as part of Red River’s 1992 NPDES permit exhibit (Doc. 43-3 at 21-33) do not

  reference any NPDES monitoring requirements. Those reporting forms can best be understood as

  facilitating the groundwater monitoring that is required solely under SMCRA. See 4 VAC 25-

                                                       18
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 19 of 37 Pageid#: 916




  130-817.41(c) (Virginia SMCRA regulations requiring groundwater monitoring). This absence

  of reference to the underdrains in the NPDES permit is not surprising, as NPDES permits in

  Virginia do not address groundwater pollution, but instead authorize only discharges from point

  sources into navigable waters. See Virginia Elec. & Power Co., 903 F.3d at 413 (“VDEQ made

  clear that it did not consider the Clean Water Act discharge permits to cover groundwater

  contamination and that they only covered discharges from point sources into navigable waters, as

  stated in the Clean Water Act.”). 7

                 4. The Monitoring Point Detail Summary materially changed the terms of
                    the NPDES permit by eliminating any effluent limitations or CWA
                    monitoring requirements for the hollow fill underdrains.

         Red River is wrong when it argues that the February 26, 2015 Monitoring Point Detail

  Summary “did not change any other term or condition of the Permit, and it did not alter the scope

  of discharges authorized under the Permit.” Doc. 43 at 16. In fact, by deleting the monitoring

  points associated with the sedimentation ponds, the Monitoring Point Detail Summary

  fundamentally altered the NPDES permit because it removed any permit authorization for

  discharges originating from the hollow fills and associated underdrains. Prior to their removal,

  the sediment ponds had collected the discharges from the six hollow fills that are the subject of

  this action. Ex. 1 (2016 OSM Hydrologic Investigation) at SAMS00667. Surface water

  discharges from the hollow fills therefore only reached jurisdictional streams after passing

  through authorized NPDES outfalls. Id. Following removal of those ponds and outfalls, the

  hollow fills and associated underdrains now discharge directly to unnamed tributaries of the

  South Fork Pound River and Rat Creek. But the NPDES permit currently lacks any reference

         7
           The downgradient points where water flowing through the underdrains reaches the
  surface and is discharged to surface streams do fall within the Clean Water Act’s jurisdiction.
  Those surface discharges are what were formerly authorized prior to pond removal and the
  deletion of the NPDES outfalls.
                                                      19
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 20 of 37 Pageid#: 917




  to—let alone authorization for—any point source associated with the hollow fills or underdrains.

  See Doc. 43-7. The four remaining monitoring points identified in the NPDES permit and subject

  to effluent limitations are all associated with ponds that are located above the hollow fills and

  that do not discharge. Ex. 1 at 8, 2016 OSM Hydrologic Investigation; Doc. 43-7 at 48.

                 5. At the time the current NPDES permit was issued, both Red River and
                    DMLR believed that discharges from the hollow fill underdrains were
                    exempt from permit coverage.

         Finally, Red River is wrong when it asserts that this Court may not consider extrinsic

  evidence when interpreting the NPDES permit. See Doc. 43 at 15, 17. Even if the Court

  disagrees with SAMS’s interpretation—that the language “to discharge from the facility” cannot

  be reasonably interpreted to be a facility-wide authorization—the language is, at best,

  ambiguous. In such a situation, the use of extrinsic evidence is appropriate. Piney Run Pres.

  Ass’n v. Cty. Comm’rs of Carroll Cty., MD, 268 F.3d 255, 270 (4th Cir. 2001) (where permit

  language is ambiguous, court “must look to extrinsic evidence to determine the correct

  understanding of the permit”). Here, it is clear that neither DMLR nor Red River (nor the

  relevant federal regulators) considered the discharges from underdrains 1-6 to be covered by the

  2016 NPDES permit when that permit renewal was issued.

         In its January 28, 2016 objection to the NPDES permit renewal, EPA stated, “[i]t is our

  understanding that this facility continues discharging TDS from the original outfall locations. As

  set forth above, that ongoing discharge from the original outfall locations needs a permit,

  regardless of whether the discharges are deemed to be associated with active mining activity.”




                                                       20
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 21 of 37 Pageid#: 918




  Ex. 10. This statement would be nonsensical if EPA believed that the underdrains were part of

  the permit. 8

          Red River’s response to EPA’s objection shows that the company did not believe the

  underdrains were covered either. In a March 2016 letter to DMLR regarding the EPA objection,

  Red River—through counsel—explained,

          EPA’s allegations reflect a fundamental misunderstanding of the facts. Where a
          sediment control pond has been removed, reclaimed, and re-vegetated as part of
          post-mining reclamation and bond release, the physical “point source”
          conveyance is removed and thus drops out of the NPDES program. Any
          underdrain that was constructed in connection with a hollow fill and that remains
          post-reclamation and/or post-bond-release serves only to convey groundwater
          flow, which is regulated – if at all – under the SMCRA program, not the NPDES
          program.

  Ex. 11 at 4 (emphasis added). 9

          Until this litigation, DMLR had the same view, that the underdrains were exempt from

  the permit, not covered by it. In its response to the EPA objections that the “original outfalls”

  should be regulated under the NPDES permit, DMLR explained its position that “[n]o

  constructed discharges or siltation structures exist at the original discharge locations. The areas



          8
           EPA did not change its mind or withdraw the objection. On September 20, 2016, the
  agency issued a “show cause” letter explaining that discharges from hollow fill underdrains
  constituted unpermitted discharges. Ex. 14. EPA correspondence from November 17, 2016,
  explained that EPA did not consider the permit to be validly issued, because the objection had
  not been resolved at the time of the permit issuance. Ex. 13 at 1. The letter demonstrates that
  EPA continued to believe that hollow fill discharges were not covered by the NPDES permit:
  “To the extent there are post-bond release discharges, then those must be regulated through an
  NPDES permit under sections 301(a) and 402 of the CWA.” id.
          9
           Red River maintained this view after the issuance of the permit. In response to EPA’s
  show-cause letter for unpermitted discharges from the underdrains Red River stated, “… we trust
  you are aware that under the approved and delegated NPDES permit program for Virginia’s
  coalfields, NPDES permit coverage is retired after sediment ponds are removed. Underdrains are
  regulated through the SMCRA permit, not the NPDES permit.” Ex. 16 at 1, Red River Letter to
  EPA, Sept. 30, 2016.


                                                       21
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 22 of 37 Pageid#: 919




  have been reclaimed and streams restored per the joint permit requirements.” Ex. 12, April 8,

  2016, DMLR Letter. That letter further makes clear that DMLR did not consider there to be any

  ongoing NPDES monitoring at the underdrains themselves. After referencing “water quality

  information representative of those [pond] locations,” DMLR described only ongoing aquatic life

  and water quality sampling in “Rat Creek and the South Fork Pound River.” Id.

         DMLR more fully explained its view elsewhere. In response to Sierra Club comments on

  the failure to require permit coverage of hollow fills on a different permit, the agency stated,

         DMLR does not require discharges from underdrains on appropriately reclaimed
         mined lands to be NPDES outfalls. DMLR, VA DEQ, and EPA have not
         historically classified reclaimed coal mine fill underdrains in Virginia as point
         source discharges in need of a DLMR issued NPDES permit . . . Virginia’s
         VDPES regulations provide specific exemption from storm water discharges from
         pastures and forest lands at 9VAC25-31-40. 10

  Ex. 17 at 2-3, DMLR May 2, 2017 Response to Comments. In a memorandum to OSM on the

  matter, DMLR explained,

         DMLR does not permit reclaimed underdrains as outfalls because they are
         constructed beneath fills to transport naturally occurring groundwater and because
         areas reclaimed on the surface of hollow fills as pasture are exempt from NPDES
         permits. Virginia’s VPDES regulations provide specific exemption for storm
         water discharges from pastures and forest lands at 9VAC25-31-40.

  Ex. 18 at 1, DMLR, “Response to OSM’s Recent Decision to Conduct a Federal
  Inspection at Red River Coal Company PNs 1101401, 1101760, and 1100044,” August
  19, 2016.

         The DMLR guidance documents on post-reclamation pond removal and NPDES point

  deletion cited by Red River (Doc. 43 at 20) also confirm that DMLR took the view that no

  NPDES coverage is required for hollow fill underdrains following reclamation. See Docs. 43-10

  and 43-11. DMLR Procedure No. 3.3.16, regarding Sediment Pond Effluent Limits/Removal

         10
            The response to comments came as part of the permitting process for a different mine
  in the same watershed, and dates from May 2, 2017, after the North Fox Gap Surface Mine 2016
  NPDES permit renewal had been issued.
                                                       22
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 23 of 37 Pageid#: 920




  states that pond removal “eliminat[es] the NPDES monitoring point,” and that once “a sediment

  pond is removed . . . the NPDES discharge point is eliminated.” Doc. 43-10. Nothing in the

  DMLR Guidance Memorandum for Potential Problem Discharges contradicts this understanding.

  Doc. 43-11. Rather than support Red River’s argument that the 2016 NPDES permit renewal

  authorizes discharges from the hollow fill underdrains, the DMLR guidance documents confirm

  that DMLR took the position that hollow fill underdrains are excluded from NPDES permit

  coverage. 11

          While EPA disagreed with DMLR and Red River about whether permit coverage was

  necessary, none of the parties involved with the issuance of the permit believed that the hollow

  fill underdrains were actually covered by the permit. The expansive view of the scope of permit

  coverage espoused in Red River’s motion for summary judgment is therefore contrary to the

  basic tenets of NPDES permitting, the language of the CWA and Virginia regulations, and the

  views of all parties to the permit at the time of its issuance.

          Red River relies heavily on statements made by DMLR employee Rodney Baker in a

  30(b)(6) deposition to support its view of permit coverage. Those statements, however, were

  largely limited to flat agreements with Red River’s counsel without explanation or rationale.

  Doc. 43 at 7-14. Mr. Baker’s testimony directly conflicts with DMLR’s opinion and rationale

  about the scope of permit coverage expressed in agency correspondence in response to inquiries

          11
            Red River’s assertion that DMLR fully complied with its own guidance documents
  when it authorized removal of the ponds and deletion of the NPDES points is also wrong. Doc.
  43 at 20. The DMLR Guidance Memorandum for Potential Problem Discharges requires the
  agency to determine whether “applicable receiving stream standards [are] being violated.” Doc.
  43-11 at 2. The applicable standards include both numeric and narrative standards. Ex. 3, Baker
  Deposition, at 209-10. Red River has only documented, however, that DMLR considered
  numeric standards. See Doc. 43 at 20, 13 ¶41 (referencing statement from Baker deposition that
  “review of the available data did not indicate that the underdrain discharges above locations
  where ponds have been removed and reclaimed have the potential for violation of Virginia’s
  numeric stream standards”) (Doc. 43-2 at 110) (emphasis added).
                                                        23
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 24 of 37 Pageid#: 921




  by federal regulators and comments on permits it issued, as discussed above. Supra, 7-9, 20-23.

  As this Court stated in its prior decision in this case, “[d]eference is due where the agency has

  examined the relevant data and provided an explanation of its decision that includes a rational

  connection between the facts found and the choice made.” Doc. 31 at 19 (internal citations

  omitted). Because the position of Mr. Baker is devoid of agency rationale, conflicts with the

  expressed view of the agency at the time the permit was issued, and directly opposes the views of

  EPA and the permitting structure of the CWA, it is not due any deference.

         C. Red River Does Not Have a Permit Shield Defense for Its Unpermitted
            Discharges from Outfalls that Are Not Specified in Its Permit.

         The holder of an NPDES permit alleged to be in violation of the CWA may in certain

  circumstances invoke the “permit shield” defense of CWA section 402(k), which states as

  pertinent:

         Compliance with a permit issued pursuant to this section shall be deemed
         compliance, for purposes of sections 1319 and 1365 of this title, with sections
         1311, 1312, 1316, 1317, and 1343 of this title . . . .

  33 U.S.C. § 1342(k); see also 40 C.F.R. § 122.5. An April 1995 EPA guidance document (“1995

  Guidance”) explains the scope and proper application of the permit shield. Ex. 19, EPA “Revised

  Policy on Scope of Discharge Authorization and Shield Associated with NPDES Permits.” The

  1995 Guidance states an individual permit provides “authorization and therefore a shield for the

  following pollutants resulting from facility processes, waste streams and operations that have

  been clearly identified in the permit application process where discharged from specified

  outfalls.” Id. (emphasis added).

         EPA thus recognizes that, in certain circumstances, pollutants not expressly addressed in

  an NPDES permit may nevertheless be within the scope of that permit’s shield. However, in

  order to qualify for this defense, the unspecified pollutants must still be discharged from


                                                      24
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 25 of 37 Pageid#: 922




  “specified outfalls.” Like the permit requirement, the permit shield defense only applies to

  discharges from specific point sources identified in the permit. Red River fails to satisfy this

  prerequisite for the permit shield defense. Its discharges are from point sources that are not

  identified as specified outfalls in its permit.

          Red River cites no case that has applied the permit shield to discharges from unlisted and

  unpermitted point sources. The only cases it cites are Sierra Club v. ICG Hazard, LLC, 781 F.3d

  281, 285 (6th Cir. 2015), and Piney Run Pres. Ass’n v. Cnty. Com’rs, 268 F.3d 255, 269 (4th Cir.

  2001). Both of those cases addressed the limited issue of whether a discharger was shielded

  when it discharged pollutants that were not listed in its permit. But they did not address the issue

  presented here, which is whether a discharger is shielded when it discharges from an additional

  point source that is not identified and specified as an outfall in its permit. On that point, the 1995

  Guidance clearly says no.

          The U.S. District Court for the Western District of Michigan, in the Consumers Power

  decision discussed above, explicitly held that the permit shield is not available to a defendant

  where that defendant has a NPDES permit for some point sources but not for others. 657 F.

  Supp. at 1009-10. The court fully considered defendant’s argument that the permit shield should

  apply because the regulator was familiar with the facility and its operations and thus defendants’

  “activities have not taken place surreptitiously.” Id. But the court rejected that argument, stating

  “I fail to see the relevance of the lack of secrecy regarding defendant’s activities. Defendant

  simply does not have a permit authorizing it to discharge [pollutants] in its turbine generating

  water at the facility, and therefore cannot claim the protection of section 402(k).” Id. 12



          12
             The Sixth Circuit did not address the availability of the permit shield when it reversed
  the district court’s determination of liability for other reasons. Consumers Power Co., 862 F.2d
  580.
                                                        25
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 26 of 37 Pageid#: 923




         This conclusion is consistent with numerous decisions holding that citizen plaintiffs are

  not precluded from bringing an enforcement action for unpermitted discharges from point

  sources, even if EPA or the state has determined that the discharge is not from a point source and

  no permit is required. The Ninth Circuit has repeatedly held “that a court may, in entertaining a

  citizen suit, decide whether a discharge of particular matter into navigable waters violates the

  CWA even though the regulating agency determined that the discharge was not subject to the

  requirement of a permit.” San Francisco Baykeeper v. Cargill Salt Div., 481 F.3d 700, 706 (9th

  Cir. 2007) (citing Association to Protect Hammersley, Eld, and Totten Inlets v. Taylor

  Resources, Inc., 299 F.3d 1007, 1012-13 (9th Cir. 2002)). The Fifth Circuit has similarly stated

  that “a citizen may . . . bring an action against a person that is [acting] without a permit even

  where [the] EPA has failed to issue a permit or promulgate an effluent limitation to cover the

  discharge.” Sierra Club, Lone Star Chapter v. Cedar Point Oil Co. Inc., 73 F.3d 546, 566 (5th

  Cir. 1996). See also W. Virginia Highlands Conservancy, Inc. v. Huffman, 651 F. Supp. 2d 512,

  518 (S.D.W. Va. 2009); Soundkeeper, Inc. v. A & B Auto Salvage, Inc., 19 F. Supp. 3d 426, 434

  (D. Conn. 2014); Ohio Valley Envtl. Coal. Inc. v. Pocahontas Land Corp., CIV. A. 3:14-11333,

  2015 WL 2144905, at *9 (S.D.W. Va. May 7, 2015). A state “has no authority to create a permit

  exemption from the CWA for discharges that would otherwise be subject to the NPDES

  permitting process.” N. Plains Res. Council v. Fid. Expl. & Dev. Co., 325 F.3d 1155, 1164 (9th

  Cir. 2003). It follows that a state cannot create a permit shield or immunize a polluter by

  deciding that its discharges are not from a point source and do not need to be identified as

  coming from a specific listed outfall in a permit.

         The permit shield applies to questions of the sufficiency of effluent limitations but does

  not apply to questions of whether a discharge originates from a point source because the former



                                                       26
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 27 of 37 Pageid#: 924




  requires application of agency expertise while the latter falls within the competence of the courts.

  Courts have contrasted the relatively straightforward legal determination of whether a discharge

  originates from a point source with the more technical considerations inherent in setting effluent

  limitations in an NPDES permit. See U.S. Pub. Interest Research Grp. v. Heritage Salmon, Inc.,

  No. CIV.00-150-B-C, 2002 WL 240440, at *16 (D. Me. Feb. 19, 2002) (“This is not a case

  where the court is asked to determine issues that clearly implicate the special expertise and

  competence of the EPA, such as the appropriate level and quality of discharges, the effect of a

  discharge on water quality, or whether a drainage endangers human health.”). This is because the

  question of whether an unauthorized discharge from a point source to navigable waters has

  occurred is “not so suffused by technical and policy considerations” that a court must defer to the

  expertise of a regulator. See Residents Against Indus. Landfill Expansion (R.A.I.L.E.) v.

  Diversified Sys., Inc., 804 F. Supp. 1036, 1037–38 (E.D. Tenn. 1992) (internal quotations

  omitted).

   II.   Even if Red River’s Discharges Were Protected by the CWA’s Permit Shield, Those
         Discharges Violate SMCRA.

         SAMS’s SMCRA claim provides an alternative basis for enforcing Red River’s

  violations of water quality standards. Virginia’s federally-approved SMCRA program requires

  SMCRA permittees to comply with state water quality standards and to construct and operate

  adequate treatment facilities to ensure such compliance. 4 VAC 25-130-816.42. SAMS can

  enforce that performance standard against SMCRA permittees. Molinary v. Powell Mountain

  Coal Co., 125 F.3d 231, 236-37 (4th Cir. 1997).

         Red River argues that if this Court dismisses SAMS’s CWA claim because of Red

  River’s permit shield defense, then SAMS cannot prevail on its SMCRA claim either because of

  SMCRA’s savings clause. Doc. 43 at 21. SMCRA’s savings clause provides, in relevant part,


                                                      27
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 28 of 37 Pageid#: 925




  that “[n]othing in this chapter shall be construed as superseding, amending, modifying, or

  repealing” the CWA. 30 U.S.C. § 1292(a). Red River argues that if it is shielded from CWA

  liability, then it cannot be found liable under SMCRA without violating that clause. The savings

  clause does not prohibit SAMS’s SMCRA claim, however, because (1) the Court lacks

  jurisdiction to consider Red River’s collateral attack on the SMCRA standard, and (2) Virginia’s

  SMCRA program is consistent with the CWA.

         A. The Court Lacks Jurisdiction to Consider Red River’s Untimely Collateral
            Attack on the SMCRA Standard.

         Red River cannot invoke the SMCRA savings clause as a defense to its violation of the

  SMCRA performance standard because Red River’s challenge is too late and filed in the wrong

  court. In effect, Red River claims that the SMCRA standard is unenforceable because it is

  inconsistent with the CWA. That is an untimely collateral attack on the standard. OSM and EPA

  rejected Red River’s argument thirty years ago in 1982 when they approved the federal SMCRA

  performance standard requiring compliance with water quality standards. 30 C.F.R. § 816.42,

  approved at 47 Fed. Reg. 47,216 (Oct. 22, 1982). Virginia’s standard is identical to the federal

  standard. 4 VAC 25-130-816.42. OSM stated that its rule provides “that discharges must comply

  with all State and Federal water quality laws and regulations. This includes applicable water

  quality standards.” Id. at 47,220. OSM specifically found that this standard was “consistent with

  the Court of Appeals ruling [in In re: Surface Mining Regulation Litigation, 627 F.2d 1346, 1367

  (D.C. Cir. 1980)] and will help eliminate unnecessary duplication and confusion between EPA’s

  and OSM’s standards.” Id. at 47,217. EPA concurred that this standard was consistent with the

  CWA. Id. at 47221; see 30 U.S.C. § 1251(a)(B) (requiring EPA concurrence in OSM

  regulations).




                                                     28
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 29 of 37 Pageid#: 926




         Challenges to OSM actions approving a national rule or approving Virginia’s SMCRA

  program are subject to judicial review only in the U.S. Court of Appeals for the D.C. Circuit or

  the Fourth Circuit, respectively, and must be filed within 60 days. 30 U.S.C. § 1276(a)(1). Red

  River’s challenge is over thirty years too late and has been brought in the wrong court.

         B. Virginia’s SMCRA Standard Is Consistent with the CWA.

         Even if this Court has jurisdiction to consider its challenge, Red River is wrong that

  Virginia’s SMCRA performance standard conflicts with the CWA. The CWA requires

  dischargers to comply with “any more stringent limitation, including those necessary to comply

  with water quality standards . . . established pursuant to any State law or regulations.” 33 U.S.C.

  § 1311(b)(1)(C). Virginia’s SMCRA performance standard falls squarely within the scope of this

  section. It is a limitation requiring compliance with water quality standards and is “established

  pursuant to a[] State law or regulation,” namely 4 VAC 25-130-816.42. Section 1311(b)(1)(C)

  mandates compliance with “any” state regulations that require compliance with water quality

  standards. Section 25-130-816.42 is such a regulation. This conclusion is sufficient by itself to

  support the viability of SAMS’s SMCRA claim.

         In addition, the CWA and SMCRA each provide that States cannot enforce regulations

  under their delegated state programs that are inconsistent with, or less stringent than, federal

  requirements. 33 U.S.C. § 1370; 30 U.S.C. § 1255(b). More stringent state laws and standards

  are permissible. See Penn. Coal Mining Ass’n v. Watt, 562 F. Supp. 741, 746-47 (M.D. Pa.

  1983). This statutory framework has two consequences that negate Red River’s argument.

         First, the federal SMCRA rule requires compliance with water quality standards. 30

  C.F.R. § 816.42. In promulgating that rule, OSM stated that “Congress intended that surface coal

  mining and reclamation operations should not proceed unless all applicable water quality

  standards are achieved and maintained.” 44 Fed. Reg. 14,902, 14,927 (Mar. 13, 1979). Thus,
                                                       29
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 30 of 37 Pageid#: 927




  water quality standards provide the “floor” for compliance with SMCRA. If Red River’s

  argument were correct, Red River could use SMCRA’s savings clause to allow Virginia’s

  SMCRA program to fall through the floor, which 30 U.S.C. § 1255(b) prohibits.

         Second, Red River is essentially arguing that the SMCRA performance standard is more

  stringent than what the CWA requires. But both the CWA and SMCRA allow states to enact

  more stringent state requirements. When those requirements are approved by federal regulators

  as part of delegated state programs under the CWA and SMCRA, they are incorporated into

  federal law and become federally enforceable by EPA and citizens. U.S. v. Smithfield Foods,

  Inc., 191 F.3d 516, 526 (4th Cir. 1999) (“EPA has the authority to enforce these more stringent

  state effluent standards once they are incorporated into a polluter’s permit”); Parker v. Scrap

  Metal Processors, Inc., 386 F.3d 993, 1006-08 & n. 15 (11th Cir. 2004) (citizens can enforce

  more stringent state conditions in CWA permits). If Red River’s argument were correct, Red

  River could use the CWA’s permit shield and SMCRA’s savings clause to nullify the more

  stringent SMCRA rule.

         OSM—the federal agency tasked with overseeing the mining program in Virginia—has

  endorsed the view that water quality standards are enforceable against discharges from the

  hollow fill underdrains at the North Fox Gap Surface Mine. In a letter to DMLR regarding a

  citizen complaint about the removal of ponds from the NPDES permit, OSM stated, through its

  Regional Director, that “[r]emoval of ponds does not negate the obligations for compliance with

  water quality standards. The regulation at 4VAC25-130-816.42 provides that all discharges of

  areas disturbed by surface mining activities must be made in compliance with all applicable State

  and Federal water quality laws, standards and regulations . . . .” Ex. 15 at 6, Dec. 15, 2015 OSM

  Letter. In support of this interpretation, OSM quoted from the preamble to the parallel federal



                                                      30
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 31 of 37 Pageid#: 928




  regulation: “OSM agrees that mining operations should not be allowed to cause violations of the

  water quality standards of the downstream receiving waters. The general requirements for

  protection of the hydrologic balance of Secs. 816.42 and 817.42 clearly include such prohibition.

  (47 FR 47216, October 22, 1982)”. Id. OSM summarized its interpretation of the preamble as

  follows: “The preamble is clear on the operator’s obligation to assure water quality standards

  are met. If water that is not in compliance with the permit conditions or the approved program is

  leaving the site, the DMLR is obligated to require treatment.” Id.

         According to Red River, SMCRA’s savings clause overrides the substantive SMCRA

  provision that allows the more stringent SMCRA rule. Supreme Court precedent prohibits this

  result. The Court has held that when there is a statutory conflict between a substantive provision

  and a savings clause in a statute, the substantive provision controls. U.S. v. Locke, 529 U.S. 89,

  106 (2000) (“We decline to give broad effect to saving clauses where doing so would upset the

  careful regulatory scheme established by federal law”). Since Virginia’s rule is authorized by

  SMCRA, it cannot be prohibited by the savings clause. That result preserves two careful

  regulatory schemes that both mandate compliance with water quality standards. If Red River’s

  argument were accepted, however, the savings clause would be given a broad effect that would

  impermissibly override the statutory provision allowing more stringent state laws. In doing so, it

  would also mean that water quality standards would not be enforceable under either the CWA or

  SMCRA. That would be a perverse result. The savings clause cannot be used in that way to

  override the substantive provisions of a statute and “defeat its own objectives.” Geier v. Am.

  Honda Motor Co., 529 U.S. 861, 872 (2000). Red River’s interpretation would not “save” the

  CWA or SMCRA, but instead would destroy them. In construing a savings clause, a statute




                                                      31
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 32 of 37 Pageid#: 929




  “cannot be held to destroy itself.” Am. Tel. & Tel. Co. v. Cent. Office Tel., Inc., 524 U.S. 214,

  228 (1998). 13

  III.    Red River Is Not Entitled to Summary Judgment on SAMS’s Alternative RCRA
          Claim.

          SAMS will pursue its alternative RCRA claim only if it is established that Red River’s

  underdrains are not point sources. In that event, the discharges are not subject to the CWA and

  become subject to RCRA. See 42 U.S.C. § 6903(27) (RCRA solid wastes include “discarded

  material, including . . . liquid . . . material resulting from . . . mining . . . operations,” but not

  “industrial discharges which are point sources” subject to CWA § 402 permits.). Red River

  cannot obtain summary judgment on the RCRA claim by conceding, “for the purposes of this

  motion only,” that its underdrain discharges are from point sources. Doc. 43 at 22. This is

  particularly true as both Red River and DMLR have previously taken the position that the hollow

  fill underdrains are not point sources and are exempt from NPDES permit coverage, and have

  made no indication that they intend to diverge from that position in the future.

          A conditional “concession” of fact is insufficient to support summary judgment. “A

  concession of fact on motion for summary judgment establishes the fact for all time between the

  parties. The party cannot gamble on such a conditional admission and take advantage thereof

  when judgment has gone against him.” Franklin Life Ins. Co., 245 F.2d at 897.

          In any event, this Court has complete discretion in determining whether to grant or deny

  motions for summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure.
          13
             Red River cites the Sixth Circuit’s holding in Sierra Club v. ICG Hazard, LLC, 781
  F.3d 281, 291-92 (6th Cir. 2015), that the SMCRA savings clause barred enforcement of water
  quality standards under SMCRA when the applicable CWA general permit did not contain a
  narrative condition requiring compliance with those standards. The court’s holding hinged on its
  finding that “the CWA regulatory framework controls over inconsistent regulation under the
  Surface Mining Act.” Id. As we have shown, the CWA and SMCRA are not inconsistent. Both
  require compliance with water quality standards. Furthermore, ICG is inconsistent with Supreme
  Court precedent on the effect of a savings clause on substantive statutory provisions.
                                                          32
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 33 of 37 Pageid#: 930




  Andrew v. Clark, 561 F.3d 261, 271 (4th Cir. 2009). The Court may exercise this discretion and

  deny a motion for summary judgment “even when the standard appears to have been met.” Id.

  (citations omitted). The Court should exercise its discretion and deny Red River’s motion

  because—even if Red River’s conditional concession were valid—a finding for the defendant on

  the RCRA claim on the basis of that concession would only prolong the dispute between the

  parties and waste judicial resources.

         If the Court grants Red River’s motion as to the CWA claims on the basis of Red River’s

  argument that the hollow fill underdrains are point sources that are authorized under the NPDES

  permit, then the RCRA exemption will also apply and there will be no RCRA liability. If,

  however, the Court denies Red River’s motion as to the CWA claims, then the question of

  whether the hollow fill underdrains are point sources (and thus require NPDES permit coverage)

  will remain unresolved. In that event, the Court will be asked—either at trial or in a separate

  summary judgment motion—to resolve the point source issue. And if the Court determines at

  that time that the underdrains are not point sources, then SAMS must be given an opportunity to

  establish the remaining elements in its RCRA claim.

         The situation to be avoided in the interest of judicial economy is precisely the situation

  presented in Red River’s RCRA argument: a determination that Red River is not liable under the

  CWA based on the Court’s interpretation of the NPDES permit (without resolving the point

  source question), and a determination that Red River is not liable under RCRA based solely on

  Red River’s conditional concession. Because the Court’s acceptance of Red River’s conditional

  concession will not be binding on any of the parties outside of the present motion, Red River and

  DMLR will be free to revert to their prior interpretation that the hollow fill underdrains are not

  point sources. Such a position would mean that Red River would once again be subject to a



                                                       33
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 34 of 37 Pageid#: 931




  RCRA enforcement suit. See W. Parcel Exp. v. United Parcel Serv. of Am., Inc., 65 F. Supp. 2d

  1052, 1061 (N.D. Cal. 1998), aff’d, 190 F.3d 974 (9th Cir. 1999) (“[f]acts established by

  stipulations or concessions arguendo, rather than by judicial resolution, are not fully litigated and

  do not have collateral estoppel effect.”) Rather than set the stage for another round of litigation

  between the parties, the Court should allow all of SAMS’s claims to be resolved via the present

  suit.

          As evidenced by the correspondence discussed above, both Red River and DMLR have

  made clear that they do not believe the discharges from the hollow fills and underdrains are point

  source discharges subject to section 402 of the CWA. It is also undisputed that Red River

  continues to discharge pollutants, including TDS and conductivity, from the hollow fill

  underdrains. See Doc. 43 at 9, ¶ 20 (conceding that SAMS’ Amended Complaint accurately lists

  the levels of TDS discharges). Prior to the present motion, both Red River and DMLR took the

  position that the discharges from the hollow fills and underdrains are exempt from NPDES

  permit coverage. In the March 2016 letter from Red River’s counsel to DMLR, Red River stated

  that “[a]ny underdrain that was constructed in connection with a hollow fill and that remains

  post-reclamation and/or post-bond-release serves only to convey groundwater flow, which is

  regulated - if at all - under the SMCRA program, not the NPDES permit program.” Ex. 11, Letter

  from Red River to DMLR. Similarly, in both the August 2016 memo and a May 2017 official

  response to citizen comments, DMLR stated “DMLR does not require discharges from

  underdrains on [appropriately] reclaimed mined lands to be NPDES outfalls. . . . DMLR does not

  permit reclaimed underdrains as outfalls because they are constructed beneath fills to transport

  naturally occurring groundwater and because areas reclaimed on the surface of hollow fills as

  pasture or unmanaged forest lands are exempt from NPDES permits.” Ex. 18 at 1, DMLR



                                                       34
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 35 of 37 Pageid#: 932




  Memorandum, August 19, 2016; Ex. 17 at 2, DMLR Response to Comments. Red River has not

  offered any evidence indicating that either it or DMLR actually now believes that the hollow fills

  and underdrains are point sources.

         Red River cannot have it both ways. SAMS has shown that Red River is not entitled to

  summary judgment on SAMS’s CWA claim. If that motion were denied, the condition

  supporting Red River’s concession would no longer be met, and it would therefore remain

  uncertain whether the CWA or RCRA applies. Red River has presented no undisputed facts on

  which the Court could make a ruling on whether the underdrains are point sources. Thus, the

  Court has no basis at this time to rule on the RCRA claim.

                                          CONCLUSION

         For all of these reasons, SAMS respectfully requests that this Court deny Red River’s

  Motion for Summary Judgment in full.


  Respectfully submitted this 2nd day of November, 2018.


                                               /s/ Peter M. Morgan
                                               Peter M. Morgan (admitted pro hac vice)
                                               1536 Wynkoop St., Ste 200
                                               Denver, CO 80202
                                               (303) 454-3367
                                               peter.morgan@sierraclub.org

                                               J. Michael Becher (admitted pro hac vice)
                                               Appalachian Mountain Advocates
                                               P.O. Box 507
                                               Lewisburg, WV 24901
                                               304-382-4798 (voice)
                                               304-793-9008 (facsimile)
                                               mbecher@appalmad.org

                                               Evan D. Johns (VA Bar No. 89285)
                                               Appalachian Mountain Advocates
                                               415 Seventh Street Northeast

                                                     35
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 36 of 37 Pageid#: 933




                                     Charlottesville, Virginia 22902
                                     (434) 529-6787
                                     ejohns@appalmad.org

                                     Counsel for Southern Appalachian Mountain
                                     Stewards, Appalachian Voices, and Sierra Club




                                           36
Case 2:17-cv-00028-JPJ-PMS Document 49 Filed 11/02/18 Page 37 of 37 Pageid#: 934




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 2nd day of November, 2018, I electronically filed the

  foregoing PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR

  SUMMARY JUDGMENT with the Clerk of Court using the CM/ECF System, which will send

  notification of such filing to the users registered on the system.



                                                         /s/ Peter M. Morgan
                                                         Peter M. Morgan (admitted pro hac vice)
                                                         1536 Wynkoop St., Ste 312
                                                         Denver, CO 80202
                                                         (303) 454-3367
                                                         peter.morgan@sierraclub.org

                                                         Counsel for Southern Appalachian
                                                         Mountain Stewards, Appalachian Voices,
                                                         and Sierra Club




                                                       37
